The opinion of the court was delivered by
Ross, J.
The plaintiff, by force of the Bankrupt Act, stands in the rights of H. L. Samson and Edward J. Samson. The questions arising in the case are to be determined as they would have been if the suit had been brought in the name of Samson Brothers. If that were only another name under which II. L. Samson was carrying on business, the rights of the assignee against the defendant are the same as though the suit was in the name of H. L. Samson. If the business were the sole business of H. L. Samson, it matters not, so far as the defendant is concerned, under what name the business was conducted. He could not change the rights of the defendant by changing only the name in which he did the business. If the goods for which recovery is sought, were, when delivered, the sole goods of H. L. Samson, the defendant has the same right in adjusting the accounts in this suit that he would have had had the suit been brought by H. L. Samson. The auditor has reported that in August, 1869, when it was arranged that the business should be transacted in the name *341of Samson Brothers, “ it was not the intention of. the parties to change or transfer the ownership of said goods and accounts from said Henry L., but it was the intention of said parties that said Henry L. should continue to be the owner of the goods in said store, and was to account to said Edward J for the amount of his salary and his share of the profits.” The facts thus found render Henry L. the debtor of Edward J. for his salary, which consisted of a specific sum and a share in the profits of the business. Edward J. obtained no interest in the goods from the arrangement, and had no more right to hold them for the payment of his salary than any other creditor of Henry L. would have. When the goods named in the plaintiff’s specifications were delivered to the defendant, they were the sole goods of Henry L. Samson. When charged upon the books of Samson Brothers, the charge in fact was in favor of Henry L. alone ; and in adjusting the accounts, the same rights exist, and the same rules apply, that would exist and apply if the charge and suit were in the name of Henry L. Samson. The plaintiff claims that the evidence did not justify the auditor in finding such facts. This court will not revise the facts found by an auditor, if there was any evidence introduced tending to establish such facts. In this respect, the facts reported by an auditor rest upon the same legal basis as a verdict of a jury. We think from the affirmative evidence in the case, as well as from the absence of evidence of other facts within the knowledge of the plaintiff’s bankrupts, and which were material to be shown by the plaintiff if they existed, there was ample evidence tending to establish the facts so reported. If the accounting on the facts reported, is in fact between Henry L. Samson and the defendant, as we think it must be treated, there is no error in the judgment of the county court.
II. The auditor has also found that previously to the delivery of the goods by Edward J., Henry L. Samson had directed him to settle the old account existing between him and the defendant, and to pay the defendant the balance his due, and that Edward J. consented to this direction, though the old account was not closed on that day, and that the defendant understood ,that he received the goods in question to apply on the old account, *342though nothing was then said about such application being made. The auditor has not in terms found that the defendant, as a prudent man, had a right so to understand; but from the facts reported, we think the legal inference arises, that the defendant, from what had transpired, had good reason, as a prudent person, to understand that he was receiving the goods to apply on the balance due him from Henry L. Samson, with the consent of Edward J. The delivery of the goods, though owned by Samson Brothers, under such circumstances and understanding, operated as a payment on the balance due the defendant from Henry L. Samson, and never created an indebtedness from him to Samson Brothers. Hence, Samson Brother would have no right of action against the defendant arising from the delivery of the goods; neither would any such right come to the plaintiff as their assignee in bankruptcy. On this view’of the facts reported, the judgment of the county court is correct, and is affirmed.